Citation Nr: 0802793	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-28 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Van Stewart, Counsel

INTRODUCTION

The veteran had active military service from June 1967 to 
June 1969.  Service in the Republic of Vietnam is indicated 
by the evidence of record.  He died in November 2003; the 
appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a  March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


FINDINGS OF FACT

1.  The veteran died in November 2003.

2.  The veteran's death certificate lists the immediate cause 
of death as metastatic melanoma, with no other conditions 
listed as having given rise to the immediate cause of death; 
medical evidence indicates that the melanoma metastasized to 
the lung and then to the brain.  

3.  At the time of the veteran's death he was not service 
connected for any disability.  

4.  The disease processes leading to the veteran's death did 
not begin in service and did not otherwise develop as a 
result of his military service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
January 2004 and September 2005.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, any timing errors have 
been cured in the process of subsequent RO actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the appellant apprised her of what the evidence must show 
to establish entitlement to the benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the appellant, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the appellant's behalf.  The RO specifically 
requested that the appellant submit any evidence she had 
pertaining to her claim.  The RO also provided a statement of 
the case (SOC) and a supplemental statement of the case 
(SSOC) reporting the results of its reviews of issues on 
appeal and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured a medical opinion relating to the 
appellant's claim.  VA has no duty to inform or assist that 
was unmet.

The veteran's SMRs are of record and they contain no evidence 
of history, complaint, or treatment for any form of cancer.  
The evidence of record shows that the veteran had a malignant 
melanoma removed from his forehead in about 1992, with no 
subsequent treatment.  He became ill in 2002.  An October 
2002 treatment note summarized the veteran's diagnoses as 
cutaneous melanoma with evidence of metastatic disease in the 
lung.  The final report of a biopsy of a pulmonary vein 
tumor, dated in October 2002, indicated that the tumor was a 
metastatic malignant melanoma.  The report noted that the 
morphology and immunohistochemistry supported the diagnosis 
of metastatic malignant melanoma, which was consistent with 
the veteran's history of melanoma.  

An October 2005 note from T.O'R., M.D., who had treated the 
veteran, indicated that the veteran was originally diagnosed 
with a melanoma of his scalp approximately 14 years 
previously.  Dr. O'R. reported that a tumor appeared in the 
veteran's left lung in 2002, and that the tumor invaded the 
pulmonary vein.  The veteran eventually developed evidence of 
brain metastasis which Dr. O'R thought more likely originated 
from the pulmonary melanoma.  The doctor noted that the 
diagnosis of metastatic disease was made in June 2003, and 
ultimately led to the veteran's death.  

Because Dr. O'R. indicated that the brain cancer metastasized 
from the lung and caused the veteran's death, the RO 
requested a medical opinion as to whether the veteran's lung 
was a primary site of the cancer, and, if so, whether the 
primary lung cancer metastasized to the brain and caused 
death. 

In a January 2006 medical opinion, S. R., M.D., noted that he 
had reviewed the veteran's case file, and, based on the 
veteran's oncologist's summary notes and the final surgical 
pathology report that found metastatic malignant melanoma, 
Dr. R. opined that the veteran's lung cancer was metastatic 
cancer, not likely a primary lung cancer.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
disability, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.312(a) (2007).  For a service-connected 
disability to be the principal cause of death, it must 
singularly, or jointly with some other condition, be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory cause of death, it 
must be shown that it contributed substantially or materially 
to death, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

Here, as noted, the veteran's death was attributed to 
metastatic melanoma (as noted on the death certificate), with 
no other conditions listed as having given rise to the 
immediate cause of death.  The appellant contends that the 
veteran's death was caused by primary lung cancer that was 
presumptively caused by his exposure to Agent Orange while 
serving in Vietnam, and that the lung cancer metastasized to 
the pulmonary vein, and from there to the brain, causing his 
death.  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even if 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e) (2007).  The term "herbicide agent" means a 
chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases for which service connection may be presumed to be 
due to an association with herbicide agents include cancer of 
the lung, but not melanoma.  Id.  

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  See 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2007); 38 C.F.R. § 3.307(a)(6)(ii); 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  Id.  Here, the evidence of record 
shows that the veteran served in the Republic of Vietnam 
during the specified period, and he is thus presumed to have 
been exposed to herbicides.  The veteran was also diagnosed 
with cancer in the left lung.  

However, the VA General Counsel has held in a precedential 
opinion that presumptive service connection may not be 
established under 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a) 
for a cancer listed in 38 C.F.R. § 3.309(e) as being 
associated with herbicide exposure if the cancer developed as 
the result of metastasis of a cancer which is not listed.  
VAOPGCPREC 18-97 (May 2, 1997).  Thus, even if the cancer 
metastasized from the veteran's lung to the brain and caused 
the veteran's death, as indicated by Dr. O'R., presumptive 
service connection may not be established as being associated 
with herbicide exposure if the cancer developed as the result 
of metastasis of a cancer which is not associated with 
herbicide exposure.  As noted, malignant melanomas are not 
among the diseases that have been found to be presumptively 
caused by exposure to herbicides in Vietnam.  Moreover, the 
January 2006 medical opinion of Dr. R. was that the veteran's 
lung cancer was metastatic cancer, and not likely a primary 
lung cancer.  Other evidence of record supports this 
conclusion, including 2003 records showing the diagnosis as 
metastatic melanoma.  Service connection for the cause of the 
veteran's death is therefore not warranted on a presumptive 
basis.  (Although tumors manifested to a compensable degree 
within a year of separation from qualifying service may also 
be presumed to have been incurred in or aggravated by 
service, 38 C.F.R. §§ 3.307, 3.309, there is no evidence that 
the veteran had any malignancy, including the 1992 melanoma, 
within a year of military service.)  

Given that no medical evidence links the melanoma to military 
service, and because the presumptions of 38 C.F.R. § 3.307 do 
not provide a basis for allowance, a grant of service 
connection is not warranted.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The veteran did not have a 
disability that was incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected disability, that was either a principal or 
contributory cause of his death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


